Citation Nr: 1441411	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-49 428	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent before June 5, 2012, for service-connected major depressive disorder.

2.  Entitlement to an initial rating higher than 70 percent from June 5, 2012 to March 26, 2014, for service-connected major depressive disorder.

3.  Entitlement to a rating higher than 10 percent for service-connected peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating higher than 10 percent for service-connected peripheral neuropathy of the left lower extremity.

5.  Entitlement to a total disability rating for compensation based on individual unemployability.
REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 


ATTORNEY FOR THE BOARD
J. Meawad, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to June 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2009 and November 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record.  

In January 2014, the Board remanded the case for further development.

The Veteran was granted a schedular total disability rating for major depressive disorder from March 27, 2014.  As this is the highest disability rating allowed, entitlement to an increased rating from March 27, 2014 is not currently before the Board as the claim for this time period has been fully granted.  AB v. Brown, 6 Vet. App. 35 (1993).  

The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the RO via the Appeals Management Center in Washington, DC.





FINDINGS OF FACT

1.  Prior to January 4, 2012, major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity under the General Rating Formula for Mental Disorders.

2.  From January 4, 2012 to March 26, 2014, major depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood under the General Rating Formula for Mental Disorders.

3.  Peripheral neuropathy of the right lower extremity is productive of mild incomplete paralysis of the sciatic nerve.

4.  Peripheral neuropathy of the left lower extremity is productive of mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to January 4, 2012, the criteria for an initial rating of 50 percent have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

2.  From January 4, 2012 to June 4, 2012, the criteria for an initial rating of 70 percent have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

3.  From June 5, 2012, to March 26, 2014, the criteria for an initial rating higher than 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38  C.F.R. § 4.130, Diagnostic Code 9434 (2013).



4.  The criteria for a rating higher than 10 percent for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

5.  The criteria for a rating higher than 10 percent for service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 


The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claim for increase for major depressive disorder, the RO provided pre-adjudication VCAA notice on the underlying claim of service connection by letter dated in June 2009.  Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for benefits has been substantiated, the filing of a notice of disagreement with the RO's initial rating of the disability, following the initial grant of service connection does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable on the initial ratings for major depressive disorder.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

On the claims for increase for peripheral neuropathy, the RO provided pre-adjudication VCAA notice by letters dated in June 2009 and July 2009.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records.  

Although the Veteran receives benefits for the Social Security Administration (SSA), as the SSA records do not have a reasonable possibility of substantiate the Veteran's claims, the SSA records need not be obtained under the duty to assist.
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009). 

The Veteran was afforded VA examinations in July 2009 and in February 2014.  As examination reports are based on review of the Veteran's history and described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examinations are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can bewith content-complying VCAA notice on the underlying claims of increased rating for peripheral neuropathy of the right and left lower extremities, by letters dated in June 2009 and July 2009. 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA and private medical records.  

The record indicates that the Veteran was in receipt of Social Security Administration disability benefits; however, these records were not obtained as they are deemed irrelevant to the claims currently decided on appeal. 

The Veteran was afforded VA examinations in June 2009, March 2012, June 2012, and March 2014.  As the examination reports are based on review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  






The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Major Depressive Disorder

Rating Criteria

While on appeal, the RO granted increased the rating for major disorder from 30 percent to 70 percent, effective June 5, 2012.  In a rating decision in July 2014, the RO increased the rating to 100 percent, effective March 27, 2014, which is a full grant of the claim for since then. 

Major depressive disorder is rated under the General Rating Formula for Mental Disorders, Diagnostic Code 9434. 





Under the General Rating Formula for Mental Disorders, Diagnostic Code 9434, the criteria for a 30 percent are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 







The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32. 

A GAF score of 51 to 60 suggests moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  
A GAF score of 41 to 50 suggests serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF scores control in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.



A Rating before June 5, 2012

On VA examination in June 2009, the Veteran complained of a depressed mood. He stated that he isolated himself, because he did not like to be around others.  He stated that he worked to keep his mind occupied so that he did not dwell on his symptoms.  He complained also of hopelessness, helplessness, worthlessness, and suicidal ideation.  He denied current homicidal ideation.  He described his relationship with his second wife and children as great and stated the family helped him with his treatment.  

The VA examiner described the Veteran as nervous and agitated and he commented that the Veteran did not like talking about his condition.  The Veteran did leave the  session before the examination was completed.  The VA examiner did find that the Veteran had suicidal and homicidal ideation or sleep impairment.  The VA examiner concluded that the Veteran had reduced reliability and productivity due to major depressive disorder.  The diagnosis was severe major depressive disorder and the GAF score was 53.  

VA records show that in June 2008 it was noted that the Veteran was on medication for his depressive disorder since November 2007.  In August 2009, the Veteran was hospitalized for two days as he was thinking of ending his life by discontinuing his medication for diabetes.  During treatment, the GAF scores ranged between 55 and 65.  

In March 2011 on a VA psychological evaluation, history included a long-standing pattern of symptoms of worthlessness, helplessness, hopelessness, rumination, tearfulness, recurring suicidal ideation, and sadness.  The Veteran described symptoms of diminished interest in activities, feelings of detachment, difficulty staying asleep, outbursts of anger, hypervigilance, sensitivity to loud noises, and paranoia.  Occupationally, the Veteran had worked for 35 years as a truck driver, but had not worked since 2003 when he sustained significant injuries in a vehicle accident.  As for family relationships the Veteran was married to his second wife of 41 years.  The GAF score was 50.  

Analysis

Reconciling the various reports into a consistent disability picture before January 4, 2012, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria.  And two, the Veteran's overall severity of symptoms associated with major depressive disorder had remained constant without material change.

During this period, the GAF scores ranged from 53 to 65, except for one GAF score of 50.  The GAF scores in the range of 53 to 65 suggest no more than moderate symptoms or moderate difficulty in occupational and social functioning.  The single GAF score of 50 suggests serious symptoms, such as suicidal ideation or serious difficulty in occupational and social functioning, such as unable to keep a job and no friends. 

As for family relationships the Veteran was married to his second wife of 41 years, and he had good relationship with wife and children.  As for occupational impairment, the Veteran had not worked since 2003 because of injuries from a vehicle accident.   

As for the overall effect of the symptoms, the VA examiner concluded that the disability picture resulted in reduced reliability and productivity, which equates to the criteria of 50 percent rating.

Although the Veteran had suicidal ideation, which is listed in the criteria for a rating higher than 50 percent, the overall disability picture did not result in occupational and social impairment that more nearly approximated or equated to deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfered with routine activities, illogical or irrelevant a speech, near-continuous panic attacks or depression affecting the ability to function independently, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or the inability to establish and maintain effective relationships, the criteria for the next higher rating. 



While the evidence supports a rating of 50 percent before January 4, 2012, the preponderance of the evidence is against a rating higher than 50 percent before January 4, 2012.

A Rating from January 4, 2012 to June 4, 2012

On January 4, 2012, the Veteran was treated for complaints of short term memory loss, which had become worse in recent months.  The Veteran stated that he preferred to stay at home.  In February 2012, the Veteran was having marital problems, and the GAF score was 60.  In March 2012, the Veteran complained of suicidal thoughts and that he slept most of the day.  He stated that he felt hopeless.  There was evidence of a loss of interest in family and daily activities that the Veteran used to enjoy and that he needed to be prodded to take care of his personal hygiene.  

In March 2012, on a VA psychological evaluation, it was noted that the Veteran liked to spend time with his grandchildren.  He described marital problems.  The Veteran described symptoms of re-experiencing events in service, of avoidance of thoughts, activities, places, or people associated with events in service, and of persistent symptoms of difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, exaggerated startle response, and hypervigilance.  

On mental status evaluation, the Veteran was tearful at times.  His mood was anxious, irritable, and depressed.  He was fidgety and his hands were tremulous.  His thought process was illogical and tangential at times.  The Veteran denied current suicidal and homicidal ideation.  Long-term and short-term memories were spotty.  Judgment was poor to guarded.  Insight and motivation for treatment were poor.  




Analysis 

The record show that from January 4, 2012, there is evidence of a material change in the disability as the Veteran complained of short term memory loss. In February 2012, the Veteran was having marital problems.  In March 2012, the Veteran complained of suicidal thoughts and there was evidence of a loss of interest in family and daily activities that the Veteran used to enjoy and that he needed to be prodded to take care of his personal hygiene.  

The GAF scores were 60 and 41. The GAF score of 60 suggests no more than moderate symptoms or moderate difficulty in occupational and social functioning.  The GAF score of 41 suggests serious symptoms, such as suicidal ideation or serious difficulty in occupational and social functioning, such as unable to keep a job and no friends. 

Overall, the symptoms of major depressive disorder resulted in occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood, which meet the criteria for a 70 percent rating from January 4, 2012. 

A Rating from January 4, 2012, to March 26, 2014

On VA examination in June 2012, the Veteran complained of symptoms of a depressed mood, anxiety, panic attacks, sleep impairment, memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, and difficulty in adapting to stressful circumstances.  
The VA examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood.  The GAF score was 55. 

In July 2012, the Veteran that he was still not sleeping well and his depression would be worse some days more than others.  He stated that his medication was helping.  The Veteran's symptomatology remained constant to March 26, 2014. 



Although the Veteran had some problems with hallucinations, which is listed in the criteria for a rating higher than 70 percent, the hallucinations were not persistent and the Veteran's overall disability picture did not more nearly approximate or equated to total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name, the criteria for a 100 percent schedular rating have not been met.

And the preponderance of the evidence is against a rating higher than 70 percent from January 4, 2012, to March 26, 2014. 

Peripheral Neuropathy

Rating Criteria

Peripheral neuropathy of the right and left lower extremities is currently rated under 10 percent for each lower extremity under Diagnostic Code 8520.  Under Diagnostic Code 8520, the criterion for the next higher rating is moderate  incomplete paralysis of the sciatic nerve.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The use of terminology such as "mild," "moderate" and "severe" by VA examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.



Evidence 

In June 2008 on VA examination, peripheral neuropathy was wholly sensory as evidenced by decreased soft touch to the lateral lower legs and plantar aspect of the great toes.  The reflexes of the lower extremities were normal.

In September 2009 on VA examination, light touch of the lower extremities was decreased and right and left ankle reflexes were absent.  The examination was otherwise normal.  

In March 2012 on VA examination, the Veteran complained of burning pain in feet as well as throbbing and pins and needles sensation.  Pain and paresthesia or dysesthesia was moderate and numbness was mild.  Light touch to the foot and toes and cold sensation were decreased bilaterally and position sense was decreased on the right lower extremity.  The examination was otherwise normal.  The sciatic nerve, which was the affected nerve, was found to be normal bilaterally.  The Veteran had difficulty walking due to pain and numbness of the feet.  

In March 2014 on VA examination, peripheral neuropathy of the lower extremities was described as mild with symptoms of intermittent pain, paresthesia, or dysesthesia, and numbness.  On sensory evaluation, there was decreased sensation to light touch to the feet and toes bilaterally. The evaluation was otherwise normal.  Incomplete paralysis of the sciatic nerve was described as mild.  The Veteran's symptoms were characterized as neuralgia and were described by the VA examiner as only sensory.  

VA records throughout the appellate period consistently show that strength in the lower extremities was normal.  





Analysis

In June 2008, peripheral neuropathy was wholly sensory and the reflexes of the lower extremities were normal.  In September 2009, light touch of the lower extremities was decreased and right and left ankle reflexes were absent.  The examination was otherwise normal.  In March 2012 on VA examination, paresthesia or dysesthesia was moderate and numbness was mild.  Light touch to the foot and toes and cold sensation were decreased bilaterally and position sense was decreased on the right lower extremity.  The Veteran had difficulty walking due to pain and numbness of the feet.  In March 2014, peripheral neuropathy of the lower extremities was described as mild with symptoms of intermittent pain, paresthesia, or dysesthesia, and numbness.  On sensory evaluation, there was decreased sensation to light touch to the feet and toes bilaterally. Incomplete paralysis of the sciatic nerve was described as mild.  The Veteran's symptoms were characterized as neuralgia and were described by the VA examiner as only sensory.  

There is no objective evidence of more than sensory involvement and the level of impairment is not more than mild for the affected nerve.  As the preponderance of the evidence is against the claims for peripheral neuropathy of the right and left lower extremities, a rating higher than 10 percent for each lower extremity is not warranted.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  



This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria under the General Rating Formula for Mental Disorders and under Diagnostic Code 8520 reasonably encompass the Veteran's disability levels and symptomatology.  

As the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule, referral for extraschedular consideration for the claims for increase is not warranted. 

Total Disability Rating Based on Individual Unemployability

The claim for a total disability rating for compensation based on individual unemployability is remanded. 
 

ORDER

An initial rating of 50 percent for major depressive disorder before January 4, 2012, is granted.

An initial rating of 70 percent for major depressive disorder from January 4, 2012, to June 4, 2012, is granted.




An initial rating higher than 70 percent for major depressive disorder from January 4, 2012, to March 26, 2014, is denied.

A rating higher than 10 percent for service-connected peripheral neuropathy of the right lower extremity is denied.

A rating higher than 10 percent for service-connected peripheral neuropathy of the left lower extremity is denied.


REMAND

In January 2012, at the hearing, the Veteran raised the claim for a total disability rating for compensation, which is now a part of the claims for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has a combined 100 percent schedular rating since May 22, 2012, the remaining question is whether the criteria for a total disability rating under 38 C.F.R. § 4.16(a) before May 22, 2012, is warranted.  

The Veteran has identified addition records pertinent to the claim for a total disability rating based on individual unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability. 

2.  Request records of the Social Security Administration. 



If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development, adjudicate the claim for a total disability rating for compensation based on individual unemployability before May 22, 2012.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


